UC K

CONTRAT N° 722/10525/SG/GC/2005

AVENANT N° 1

LA GÉNERALE DES CARRIERES ET DES'MINES, en abrégé “GECAMINES” et-ën
sigle “GCM”, entreprise de droit congolais, immatriculée au nouveau registre du commerce
de Etbumbashi sous le numéro 453, dont le siège social est situé au 419 boulevard
Kamenyola, BP 450, Lubumbashi, en République Démocratique du Congo, représentée aux
fins des présentes par Monsieur ASSUMANI SEKIMONYO et Monsieur Par FORTIN,
téspectivement Président du Conseil d'Administration: et Administrateur-Délégué Général, ci
äprès dénommée « GECAMINES », d’une part ;

et

MINING COMPANY KATANGA, société de droit congolais, immatriculée au nouveau
registre de commerce de LUBUMBASHI, sous le nüméro NRC 8518, ét ayant son 8 Be
Social au n° 2955, Avenue LÜMUMBA, Commune LUBUMBASHI à Eubumbasti,
République Démocratiqué:du Congo, représentée aux fins des présentes par Monsieur Moïse
KATUMBT, Président, ci-après dénommée MOK°", d'autre part.

PREAMBULE :

t. Afendu:que MCK.a conclu avec GECAMINES le contrat n° 648/6743/8G/GC/2004 du
29/07/2004, relatif à la prospection des giséments du polygone de Kinsevere et de
Nambulwa ;

2. Attendu que lors du boï pat GECAMINES, le gisement de Kinsevere s’est retrouvé
daïs le PE 528 et le. P.R. 1058 ;

3. Attendu que MCK et GECAMINES ont signé en. date. du 08/12/2005, le contiät n°
722/10525/SG/GC/2005, relatif à l’amod tion des droits aflachés au permis

exploitation des: gisements: du pülygone de Kinsevère (PE 528) et de Nambultré (PE

X ur 89);

4 É tendu que MCK a sollicité de GECAMINES la corréction du bornage pour que le
gisement de Kinsevere puisse être exploité dans son entiêreté ;

5. Atéhdu que GECAMINES ét MCK se sont mis d’accordpour étendre Pamodiation:au
nouveau gisement én féndntcompté. dés espages prévues Pour les infrastructirés :

lo €
PA
KL

ILEST CONVENU ET ARRETE CE QUI SUIT :
Axtclet

Le:paragraphe 1 de l’article 2 du contrat est modifié de la manière suivante :

Le présent contrat a pour objet lamodiation, des droits miniers attachés au Pins
d'Exploitation couvrant les gisements de Kinsevere:et de Nambulwa, à MCK.

Le gisement de Kinsevere (P.E. 528) est modifié suivant les nouvelles coordonnées
géographiques en annexe.

Afticle2

E’arfiéle 4.1 du contrat d'amodiation est complété comme suit :
Le montant additionnel. de pas de porte est fixé à.4.000.000 USD (quatre millions. dollars
américains) non remboursable et payable à la signature du présent avenant,

Article 3
Les autres dispositions-du:contrat-d'amodiation demeurent inchangées.

Le présent avenant'entre en vigueur à la date de sa signature par Les deux parties.

ai fie à Label, de 2, DEC AE à doux oxemipiiies oraux,

“chaque Partie:en-retenant le sien.
PQUR LA GENERALE DES CARRIÈRES ET DES MINES

que Ml.

Paul FOR ÉTIN
Administratenr-Délégué Général

Ü NI SEKIMONY

Président du Conseil d'Adriints

POUR MINING COMPANY KATANGA Sprl

à
Molse KATUMBI

Président

WÉ/VA UT 10!0/ MAX 2482581913 GECAMINES GEO os

COORDONNEES DE KINSEVERE {PE 528)

Pa
ÉbvAgAGH, LES 18e

LENOTAIRE
KITWA DOUBS AMD

ET Andenne smuanen: 7éamés
[ms Ajouté :12 grès,
ÊTES fouvéiesiuaten : 19e

Reg p
RSS ne
